Citation Nr: 1036063	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-28 833A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a left ankle disorder.

2.  Entitlement to service connection for a left leg disorder, 
including as secondary to the left ankle disorder.  

3.  Entitlement to service connection for hypertension, including 
as secondary to Type II Diabetes Mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1964 to August 
1968.  

This appeal to the Board of Veterans' Appeals (Board) is from 
August 2004 and July 2005 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The August 2004 decision denied the Veteran's claims 
for service connection for left ankle and left leg disorders, 
but granted his claim for service connection for Type II Diabetes 
Mellitus as a presumed residual of his presumed exposure to 
herbicides (Agent Orange) in Vietnam.  The RO also, in relevant 
part, temporarily deferred deciding his claim for service 
connection for hypertension, including as secondary to the 
diabetes.  But the RO has since denied this other claim in the 
July 2005 decision that also is at issue in this appeal.  

Since, however, they require further development, the Board is 
remanding all of the claims to the RO via the Appeals Management 
Center (AMC).


REMAND

The Veteran attributes all of these claimed disabilities to his 
military service, either directly in the case of the left ankle 
disorder, or indirectly in the case of the left leg disorder and 
hypertension because he, instead, is alleging they are secondary 
to service-connected disabilities (namely, concerning his 
hypertension, his Type II Diabetes Mellitus that already has been 
service connected and, concerning his left leg disorder, his left 
ankle disorder that should be service connected).  More 
specifically, he claims that his left ankle was fractured during 
service and that he is still suffering from residuals of that 
injury, which, in turn, has caused a left leg disorder.  He 
additionally claims that his hypertension is due to his service-
connected Type II Diabetes Mellitus.  But before addressing the 
merits of these claims, the Board finds that additional 
development of them is required.

First, the Veteran needs to receive notice regarding the 
downstream disability rating and effective date elements of these 
claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 
(2007).

Secondly, according to applicable regulation, VA must provide the 
Veteran a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability; but (4) insufficient 
competent medical evidence on file for VA to make a decision on 
the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Regarding these requirements as they relate to the claim of 
entitlement to service connection for a left ankle disorder, 
there is no disputing the Veteran has a current diagnosis of 
degenerative joint disease of this ankle, as evidenced by his 
January 2004 VA outpatient treatment records.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed, to at 
least confirm the Veteran has it, and that, without this minimum 
level of proof, there can be no valid claim).  Consequently, the 
determinative issue is whether this condition is attributable to 
his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a finding 
of the existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.").  See, too, Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



Concerning this, there is some suggestion the degenerative joint 
disease (i.e., arthritis) in this ankle may be the result of his 
military service, but there is insufficient competent medical 
evidence on file for the Board to make a sufficiently definitive 
determination in this regard.  Additionally, while the Veteran's 
service treatment records (STRs) are unavailable for 
consideration, his VA outpatient treatment records and lay 
statements that he provided repeatedly reference an injury to 
this ankle while he was in service.  Specifically, he claims that 
he fractured this ankle while in service and has suffered from 
residuals of that injury ever since, so has chronic resultant 
disability.  His VA treatment records dated from July 2004 to 
January 2005 reference surgery performed on this ankle since 
service, in December 2004.  However, these records are not in the 
claims file for consideration and, therefore, must be obtained.  
38 C.F.R. § 3.159(c).  A VA compensation examination and opinion 
also are needed to assist in determining the etiology of this 
disorder, including especially in terms of whether it is a 
residual of a fracture during the Veteran's military service as 
he is alleging.  See McClendon, 20 Vet. App. at 83.

Concerning his claim for service connection for a left leg 
disorder, this claim is entirely predicated on the notion that 
his left leg disorder is secondary to his left ankle disorder - 
meaning proximately due to, the result of, or chronically 
aggravated by this left ankle disorder (and assuming this left 
ankle disorder is first determined to be a service-connected 
disability).  38 C.F.R. § 3.310(a) and (b) (2009).  See also 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board, 
therefore, need not also address the alternative possibilities of 
either direct or presumptive incurrence of this left leg disorder 
in service as he is not alleging these alternative theories of 
entitlement and the record does not otherwise show or suggest 
such entitlement.  Szemraj v. Principi, 357 F.3d 1370, 1371 
(Fed. Cir. 2004) (indicating all theories of entitlement, direct, 
presumptive and secondary, ordinarily must be considered when 
determining service connection).

There is some indication the Veteran has a left leg disorder.  
His VA treatment records from July 2004 indicate "he walks with 
an obvious deformity and says the pain has become so bad he 
cannot stand it anymore."  However, there is no specific 
diagnosis of an underlying left leg disorder to account for this 
deformity and pain, which is perhaps the most fundamental 
requirement for any claim for service connection.  See Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed, to at 
least confirm the Veteran has it, and that, without this minimum 
level of proof, there can be no valid claim).  See also Degmetich 
v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) 
(holding that VA compensation only may be awarded to an applicant 
who has disability existing on the date of application, not for 
past disability).  But see, too, McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (further clarifying that this requirement of 
current disability is satisfied when the claimant has the 
disability at the time the claim for VA disability compensation 
is filed or during the pendency of the claim and that a claimant 
may be granted service connection even though the disability 
resolves prior to VA's adjudication of the claim).  

Mere pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  
Therefore, a specific determination as to whether the Veteran has 
a current left leg disorder is needed.  And if an underlying 
disorder is identified, a medical opinion also is needed 
concerning whether his left ankle disorder (if, itself, 
determined to be the result of his military service - and, in 
particular, the fracture mentioned so service connected) has in 
turn caused or aggravated this left leg disorder.  See Wallin v. 
West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 
148, 158 (1998).

Lastly, turning to the claim for hypertension, the same 
principles of direct, presumptive and secondary service 
connection potentially apply.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309(a), 3.310(a) and (b) 
(2009).



There is no disputing the Veteran has hypertension since his VA 
treatment records from December 2003 to May 2005 repeatedly list 
this diagnosis.  Moreover, a July 2005 letter from a VA treating 
physician indicates the Veteran is under her care for treatment 
of his diabetes and hypertension.

There are suggestions hypertension may have been diagnosed as far 
back as during the 1970s, according to the self-reported history 
of this condition the Veteran provided during his October 2004 VA 
compensation examination.  But regarding the claimed correlation 
between the hypertension and diabetes, the October 2004 VA 
compensation examiner concluded it was unlikely the hypertension 
was secondary to the diabetes, rather, more likely idiopathic 
in nature.

On the other hand, the July 2005 letter from the VA treating 
physician states that, in her opinion, it is as likely as not 
that the Veteran's hypertension is secondary to his diabetes.

These conflicting medical opinions require the Board to try and 
reconcile this discrepancy of whether the Veteran's hypertension 
has anything to do with his service-connected diabetes.  See 
McQueen v. West, 13 Vet. App. 237 (1999) (indicating, like in 
Wallin and Velez, supra, that competent medical nexus evidence is 
required to associate a secondary condition with a service-
connected disability).

The VA examiner designated to provide this additional medical 
comment also needs to indicate whether the Veteran's service-
connected diabetes has alternatively chronically (meaning 
permanently) aggravated his hypertension because that, too, is a 
viable alternative basis for granting secondary 
service connection, and the October 2004 compensation examiner 
did not provide any comment on this additional possibility.  
38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  
Also, although not specifically alleged, since there are 
suggestions the Veteran had hypertension even way back during the 
1970s, still additional medical comment is needed concerning the 
likelihood he had this condition either during his military 
service from August 1964 to August 1968 or within one year of his 
discharge, so by August 1969.

The Board will then have the evidence and information needed to 
additionally address whether direct and presumptive service 
connection for this condition is alternatively warranted 
(that is, aside from the alleged secondary basis of entitlement).

Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Send the Veteran a Veterans Claims Assistance 
Act (VCAA) notice letter advising him of the 
downstream disability rating and effective date 
elements of his claims to comply with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).

2.  Obtain the Veteran's treatment records 
regarding his left ankle surgery in December 2004 
from the VAMC in Tampa, Florida.  According to 
the July 2004 VA treatment records from the Tampa 
VAMC, he was scheduled to have surgery at this 
facility in December 2004.  Moreover, the January 
2005 Tampa VAMC records indicate he presented to 
a psychiatric appointment with a cast on his 
left leg.  If these requested records are 
unavailable, or the search for them otherwise 
yields negative results and further attempts to 
obtain these records would be futile, this must 
be documented in the claims file and the Veteran 
notified in accordance with 
38 C.F.R. § 3.159(c)(2), (e)(1).

3.  After obtaining these outstanding VA 
treatment records, schedule the Veteran for a VA 
compensation examination to determine the nature 
and etiology of his left ankle disorder.  He is 
hereby advised that failure to report for this 
scheduled VA examination, without good cause, may 
have adverse consequences on this pending claim.  
38 C.F.R. § 3.665.  The examination should 
include any diagnostic testing or evaluation 
deemed necessary.  The claims file, including a 
complete copy of this remand, must be made 
available for review of the Veteran's pertinent 
medical and other history. 

Based on physical examination and comprehensive 
review of the claims file, including a complete 
copy of this remand, the designated VA examiner 
is asked to comment on the likelihood (very 
likely, as likely as not, or unlikely) the 
Veteran's left ankle disorder initially 
manifested during his military service from 
August 1964 to August 1968, or, since it 
reportedly involves arthritis, within one year of 
his discharge (meaning by August 1969), or is 
otherwise attributable to his service, and 
especially to an alleged fracture.  

In making these determinations, the VA examiner 
should be mindful that, in Dalton v. Nicholson, 
21 Vet. App. 23 (2007), the Court determined an 
examination was inadequate where the examiner did 
not comment on the Veteran's report of relevant 
injury in service and, instead, relied on the 
absence of evidence in the STRs to provide a 
negative opinion.

Additionally, if the examiner determines the left 
ankle disorder is attributable to the Veteran's 
military service, in the particular the type of 
injury claimed (a fracture), the examiner is then 
asked to determine whether the Veteran also has a 
current left leg disorder to account for his 
complaints of pain and discomfort in this 
extremity.  If he does, the examiner must specify 
the diagnosis and indicate the likelihood 
(very likely, as likely as not, or unlikely) this 
left leg disorder is proximately due to, the 
result of, or chronically aggravated by the left 
ankle disorder.  

The term "as likely as not" does not mean merely 
within the realm of medical possibility, rather 
that the weight of medical evidence both for and 
against a conclusion such as causation is so 
evenly divided that it is as medically sound to 
find in favor of that conclusion as it is to find 
against it.  

The examiner must discuss the rationale of these 
opinions, whether favorable or unfavorable, based 
on the findings on examination and information 
obtained from review of the record.

4.  Also schedule the Veteran for another VA 
compensation examination for additional medical 
comment concerning the nature and etiology of his 
hypertension.  He is hereby advised that failure 
to report for this scheduled VA examination, 
without good cause, may have adverse consequences 
on this pending claim.  38 C.F.R. § 3.665.  The 
examination should include any diagnostic testing 
or evaluation deemed necessary.  The claims file, 
including a complete copy of this remand, must be 
made available for review of the Veteran's 
pertinent medical and other history. 

Based on physical examination and comprehensive 
review of the claims file - including a complete 
copy of this remand, the report of the prior 
October 2004 VA examination, and the July 2005 
letter from the VA treating physician, this VA 
examiner is asked to indicate the likelihood 
(very likely, as likely as not, or unlikely) the 
Veteran's hypertension is either proximately due 
to, the result of, or chronically aggravated by 
his already service-connected Type II Diabetes 
Mellitus.  [Note:  since the diabetes is the 
service-connected disability, it must have caused 
or aggravated the hypertension, not vice versa.]

If the examiner determines the Veteran's 
hypertension is not proximately due to, the 
result of, or chronically aggravated by his 
service-connected Type II Diabetes Mellitus, the 
examiner is then asked to determine additionally 
whether the hypertension alternatively initially 
manifested during the Veteran's military service 
from August 1964 to August 1968, or within one 
year of his discharge (so by August 1969), or is 
otherwise attributable to his service, bearing in 
mind that he alleges to have had hypertension 
since at least the 1970s.

In considering this claimed lengthy history of 
this condition, the VA examiner should note that, 
in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006), the Court addressed lay evidence as 
potentially competent to support the presence of 
a disability, during service and since, even 
where not corroborated by contemporaneous medical 
evidence.  However, the Board will ultimately 
have to decide whether the Veteran's lay 
testimony concerning this purported lengthy 
history of his hypertension, even if competent, 
is also credible to ultimately have probative 
value.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency 
("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a 
factual determination going to the probative 
value of the evidence to be made after the 
evidence has been admitted")).

The term "as likely as not" does not mean 
merely within the realm of medical possibility, 
rather that the weight of medical evidence both 
for and against a conclusion such as causation is 
so evenly divided that it is as medically sound 
to find in favor of that conclusion as it is to 
find against it.  

The examination should include any necessary 
diagnostic testing or evaluation needed to make 
these important determinations.

The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, based 
on the findings on examination and information 
obtained from review of the record.

5.  Then readjudicate the claims in light of the 
additional evidence.  If the claims are not 
granted to the Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) and 
give him an opportunity to submit additional 
evidence and/or argument in response before 
returning the file to the Board for further 
appellate consideration of the claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


